Order entered January 11, 2021




                                      In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00192-CR
                               No. 05-20-00194-CR

                          HENRY MUNOZ, Appellant

                                         v.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                Trial Court Cause No. 2-19-0773 & 2-19-0774

                                     ORDER

      Because corrected clerk’s records were filed in each appeal, we STRIKE the

March 16, 2020 clerk’s records filed in each of these appeals.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE